Petitioner was appointed as a patrolman on July 1, 1947, and the basis for the action taken by respondents, which took place while petitioner was serving a probationary period of employment, of which petitioner has complained, is that petitioner had, within approximately the year prior to his appointment, signed a petition for the nomination of a Communist Party candidate for public office, and had also been a member of that party for a period of about three to five months, and by reason of which the respondent civil service commissioners were not satisfied as to the character and reputation Of petitioner. (See Civil Service Law, § 12-a; N. Y. City Mun. CiV. Serv. Comm. Rules, rule III, § VII, subd. 2.) We would not be warranted in interfering with the action taken by respondents upon the record presented in this proceeding. (Matter of Brenner v. Bruckman, 253 App. Div. 607; Friedman v. Schwellenbach, 159 F. 2d 22.) Carswell, Acting P. J., Johnston, Sneed, Wenzel and MacCrate, JJ., concur.